El Juez Asociado Señor Wole
emitió la opinión del tribunal.
EN RECONSIDERACION
En febrero 14, 1938, y en respuesta a una moción para reconsiderar previamente radicada por el apelante en este caso, dictamos la siguiente resolución:
“Por cuanto, esta Corte con fecha 30 de noviembre de 1937 dictó sentencia en el presente caso revocando la de la corte inferior y concediendo la suma de #1,000 al demandante como medida de daños y perjuicios, calculados a base del tonelaje de caña que de hecho dejó de cosechar por culpa del demandado, pero negándole compensación alguna por la pérdida que alegaba haber sufrido en el valor intrínseco de sesenta cuerdas de terreno con derecho provisional de riego, ya que la consideramos muy remota;
“Por cuanto, se ha presentado una moción de reconsideración en la que se pide la rectificación de la cuantía que por la sentencia se concedió, sosteniéndose que la misma fue calculada sobre una base *67errónea, y además la reconsideración de nuestra decisión sobre la merma sufrida en el valor intrínseco del terreno;
“Por cuanto, solamente tenemos algunas dudas respecto a la manera más exacta de computar el valor de la caña que por la negli-gencia del demandado se dejó de cosechar, no encontrando motivos suficientes para apartarnos de las otras consideraciones por las cua-les llegamos a nuestra sentencia original;
“Por TANTO, se reconsidera nuestra sentencia de 30 de noviem-bre de 1937 en lo que a la cuantía de la misma se refiere, señalándose el día 7 de marzo de 1938 para una nueva vista, debiendo las partes limitarse a discutir la base sobre la cual procede la computación de los daños específicos apuntados.”
La nueva vista sobre la cuestión específica mencionada en la anterior resolución fue celebrada el 14 de marzo de 1938. La única cuestión que abora está ante nos, en su consecuen-cia, es la cuantía de los daños y perjuicios sufridos por el apelante, Sr. Banuchi, como resultado directo de la reducción de la cosecha para la zafra de 1929-30.
Conforme dijimos en nuestra opinión principal, hubo prueba tendiente a demostrar que Banuchi había sembrado treinta y tres cuerdas de caña de azúcar, y que debido a la falta de riego la cosecha fue de veintiocho toneladas menos por cuerda. Banuchi mismo declaró que la Central Camba-lache le pagaba $5.44 por tonelada de caña.
Ahora estamos inclinados a convenir con el apelante en que como todos los gastos de cultivo, etc., fueron sufraga-dos por él, los daños deben ser medidos po-r el producto bruto que se esperaba recibir del tonelaje de caña que se dejó de cosechar.
Procederemos, en su consecuencia, a computar los daños sobre esta base, tomando en consideración, desde luego, cual-quier circunstancia adicional que pueda tener alguna relación con este asunto. En primer lugar, somos del criterio que la rebaja estimada de veintiocho toneladas por cuerda es más bien alta. La producción máxima que se esperaba obtener era tan sólo de cuarenta toneladas por cuerda. Fijaremos la reducción en veinte toneladas por cuerda, toda vez que esa *68cifra está más en armonía con un promedio razonable. Enfo-cando la cuestión desde este punto de vista, el valor bruto de las 660 toneladas perdidas sería $3,590.40. Según dijimos en nuestra opinión principal, el recolectar y transportar esta caña habría costado algo al apelante. No estamos de acuerdo con su argumento al efecto de que los gastos hubieran sido exactamente los mismos. Es un hecho bien sabido que se incurre en algunos gastos con la transportación de la caña desde la finca a las romanas o al desvío. Convenimos con el apelante en que no era necesario regar más abono, toda vez que la cosecha tenía seis meses al tiempo en que se desconti-nuó el riego.
Tomando en consideración todos los factores anteriores, y quizá otros, resolvemos ahora que el demandante apelante en este caso tiene derecho a la suma de $3,000 por concepto de daños y perjuicios sufridos a consecuencia de la dismi-nución de la cosecha para el año 1929-30 como resultado directo de haber dejado el demandado de suministrarle agua para regadío desde mayo o junio de 1929 hasta que se reco-lectó la cosecha.
La conclusión sobre la cuantía de los daños y perjuicios expresada en nuestra opinión de noviembre 30, 1937, se deja, en su consecuencia, sin efecto y se modifica la sentencia de esa misma fecha en el sentido de conceder ál demandante la suma de $3,000 por concepto de daños y perjuicios.